DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to claims filed 03/27/2022 and Applicant’s request for reconsideration of application 16/690080 filed 03/27/2022.
Claims 26-41 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 11/937737 under 35 U.S.C. 120 is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 60465410, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The content of claims 26-41 were not disclosed in the provisional Application No. 11/937737.
As to claims 26, 38, and 39 there is no support in a prior-filed application for the limits “monitoring the displayed chart to detect a rescale condition, said chart including data points representing variations in the set of data values, wherein detecting the rescale condition includes detecting a spike in the set of data values that causes the chart's scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed;” and “automatically rescaling the chart with the spike removed such that the scale resolution of the chart is increased”.
As to claims 27-37, and 40-41 these are dependent claims to independent claims 26, 38, or 39 and, therefore, are also unsupported by the prior-filed application.
Accordingly, claims 1-24 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 26, 28, and 39. Applicant amended claims 26, 28, and 39 recite the limit (or an equivalent) “monitoring the displayed chart to detect a rescale condition, said chart including data points representing variations in the set of data values, wherein detecting the rescale condition includes detecting a spike in the set of data values that causes the chart's scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed;” and “automatically rescaling the chart with the spike removed such that the scale resolution of the chart is increased”. There is no support for these claim limits in the specification. As such, the amended claims 26, 28, and 39 add new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "Methods, systems, machine readable programs and associated graphical user interfaces for identifying a financial instrument and a time interval associated therewith are described.”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “are described”. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation – “Operable to”
Claim limitations that employ phrases of the type “”operable to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “”operable to” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. Specifically claim 38 states “A computer system operable to adjust the scale resolution of a displayed set of data values of a chart associated with a financial instrument for display” However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30 and 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Risberg (U.S. Patent No. US 5339392) in view of Yao (U.S. Patent No. US 7685041) in further view of Microsoft Excel Reference ("Microsoft Excel Reference Guide 2.0", 1987, pages 1-800). 
As per claim 26, Risberg teaches a computer-implemented method ([Abstract]) of adjusting the scale resolution of a displayed set of data values of a chart associated with a financial instrument displayed in a graphical user interface (GUI) ([column 15, lines 20-24 and 44-58]), the method comprising:
monitoring, by a processor, the displayed chart to detect a rescale condition (new data points arrive), said chart including data points representing variations in the set of data values (shown in graph in [Figure 10]), displaying , by the processor, the rescaled chart on the GUI with the increased scale resolution such that the variations in the set of values for the financial instrument are graphically expanded due to the increased scale resolution  ([column 15, lines 20-24 and 44-58]).
Yao teaches wherein detecting the rescale condition includes detecting a spike in the set of data values ([Title] [claim 1]) that causes the chart’s scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed (shown in [Figures 2A and 2B]);
determining that the spike is an anomaly ([column 4, lines 41-46]);
removing, by the processor, the spike from the set of data values based on the spike being an anomaly ([column 1, lines 61 – column 2, line 5);
wherein the determining that the spike is an anomaly is determined by:
a)    identifying a time interval associated with the financial instrument, the financial instrument having a first set of data related thereto ([column 4, lines 41-46]); and
b)    based upon the first set of data, analyzing whether the time interval includes the spike (discrete-valued time series [Figures 2A and 2B] [column 2, lines 20-24]).
It would have been obvious to one skilled in the art at the time of the invention to have combined the spike filter of data points found in Yao as a data source in the invention of Risberg because Yao provides a bad trade filter that is more accurate than the methods used in the current art. With the bad trade filter according to the invention, price spikes that are likely to be associated with bad stock trades are identified and excluded from the stock trade data presented to users. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Microsoft Excel Reference teaches automatically rescaling, by the processor, the chart with the spike removed such that the scale resolution of the chart is increased (“auto” “scale” [pages 74, 281, 336, 466, 627, 406]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the automatic graph scaling features of Microsoft Excel to the invention of Risberg and Yao since it provides a commonly used feature which links spreadsheet data which are used in Risberg to graphs generated using Excel which automatically rescales a graph when data in the Excel spreadsheet changes. The result is more efficient graphing of data. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, wherein values associated with a first sub interval within the time interval are analyzed to determine the presence of the spike therein ([Figure 4] [column 4, lines 41-46] [claim 17]).

As per claim 28, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 27, wherein the first sub interval is analyzed to determine the presence of the spike therein with reference to values associated with a second sub interval within the time interval and the spike is detected in the first sub interval by comparing a first quantity computed from values associated with the first sub interval with a second quantity computed using values associated with the second sub interval ([column 6, lines 49 – column 7, line 19] where the table shows time intervals which are evaluated based on the flow diagram found in [Figure 4] [column 4, lines 11 – column 5, line 18]).

As per claim 29, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 28, wherein the second sub interval includes a plurality of further sub intervals, and the second quantity is computed by averaging a plurality of sub quantities, each sub-quantity being computed from values associated with each sub interval (average daily volume [column 1, lines 37-45]).

As per claim 30, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 29, wherein the first quantity is computed by subtracting an opening or closing value associated with the first sub interval from a high or low value associated with the first sub interval (opening price [column 4, lines 11 – column 5, line 18]).

As per claim 32, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 30, wherein the closing value associated with a sub interval prior to the first sub interval is substituted for the opening value associated with the first sub interval to compute the first quantity if the opening value associated with the first sub interval is equal to either of (i) the high value associated with the first sub interval, or (ii) the low value associated with the first sub interval (maximum allowable percentage [column 4, lines 11 – column 5, line 18] where the examiner takes the position that the allowable percentage can be either a max high or low allowable percentage).

As per claim 33, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 30, wherein the opening value associated with a sub interval subsequent to the first sub interval is substituted for the closing value associated with the first sub interval to compute the first quantity if the closing value associated with the first sub interval is equal to either of (i) the high value associated with the first sub interval, or (ii) the low value associated with the first sub interval (maximum allowable percentage [column 4, lines 11 – column 5, line 18] where the examiner takes the position that the allowable percentage can be either a max high or low allowable percentage, which is then removed from the array [column 4, line 16-17]).

As per claim 34, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 30, wherein the time interval is determined to include the spike when the magnitude of the second quantity is three times greater than the magnitude of the first quantity (maximum allowable percentage [column 4, lines 11 – column 5, line 18] where the examiner takes the position that the allowable percentage can be either a max high or low allowable percentage and the selection of allowable percentage as 3 time greater is a design choice.).

As per claim 35, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, further including displaying a graphical indicia to the graphical information to indicate the spike’s location in the time interval ([Figure 2A] [claim 17]).

As per claim 36, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, further comprising deleting the spikes’s value ([Figure 4] [column 4, line 16-17]).

As per claim 37, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, further comprising replacing the spike’s value with the closing value associated with the time interval or the opening value associated with the time interval ([column 5, line 1-8]).




Claims 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Risberg (U.S. Patent No. US 5339392) in view of Yao (U.S. Patent No. US 7685041) in further view of Microsoft Excel Reference ("Microsoft Excel Reference Guide 2.0", 1987, pages 1-800) in further view of Peng (PGPub Document No. US 20040267654). 
As per claim 31, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 27, wherein the presence of the spike is determined with reference to three values associated with the first sub interval and the three values include the opening value, the closing value, and a value selected from the group consisting of (i) the high value, and (ii) the low value (price, volume, and spike flag variable [column 4, lines 11 – column 5, line 18]).

Yao does not teach the remaining claim limits.

Peng  teaches that ([¶8] [¶53] [claim 1].

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the use of specific financial data values of Peng with spike detection Yao in combination with Risberg to generate an improved spike detection model. The motivation would have been to use the teachings of Peng to provide information of the price trend of a security within a short period of time before the market closing and sequence of events between the opening price and the closing price of a security to increase the accuracy of the bad trade filter (spike detector) within the invention of Yao.


Claims 38-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Risberg (U.S. Patent No. US 5339392) in view of Yao (U.S. Patent No. US 7685041) in further view of Microsoft Excel Reference ("Microsoft Excel Reference Guide 2.0", 1987, pages 1-800) in further view of Hunter (U.S. Patent No. 7653449). 

As per claim 38, Risberg teaches a computer system configured to adjust the scale resolution of a displayed set of data values of a chart associated with a financial instrument for display ([Abstract]) comprising:
a hardware processor that executes one or more processes ([column 62, lines 37-56]).
Hunter teaches b)    analyze whether the time interval includes the spike using a confidence value “C” based upon a mean “m” and standard deviation “s” of the plurality of data points of the first set of data and a user selected multiplier “A”, wherein C = m + (A * s) (standard deviation [column 4, lines 14-18] [column 5, line 43 – column 6, line 16] [column 9, lines 44 – column 10, line 28] [column 15, line 31 – column 16, line 21] [column 21, lines 1-23] [column 25, lines 52-57]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the use of standard deviation of Hunter with spike detection Yao in combination with Risberg to generate an improved spike detection model. The motivation would have been to use the teachings of Hunter to provide a commonly used measure of the risk of investing in an asset to increase the accuracy of the bad trade filter (spike detector) within the invention of Yao.


The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 26.

As per claim 39, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 26 and 38.

As per claim 40, 
The limits of this claim are merely a design choice and are, therefore, rejected using the same prior art and rationale as previously addressed in Claim 39.

As per claim 41, 
The limits of this claim are merely a design choice and are, therefore, rejected using the same prior art and rationale as previously addressed in Claim 39.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Priority Claim and 35 USC § 112: Applicant's arguments with regards to Priority Claim have been fully considered but are not persuasive. Nothing in the applicant’s argument indicates a limits “monitoring the displayed chart to detect a rescale condition, said chart including data points representing variations in the set of data values, wherein detecting the rescale condition includes detecting a spike in the set of data values that causes the chart's scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed;” and “automatically rescaling the chart with the spike removed such that the scale resolution of the chart is increased”. The cited sections merely states the effect of a spike but does not indicate that the chart is automatically rescaled or how the automatic rescaling is accomplished. As such, the examiner maintains the claim priority objection and 35 USC § 112 rejection.


EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: Applicant's arguments with regards to 35 USC § 103 have been fully considered but are not persuasive. Yao performs steps a and b of claim 1 and, therefore, meet the intended use statement of “determining that the spike is an anomaly”. As such, the examiner maintains the rejection.      

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-E submitted 12/10/2020 used as prior art and in the conclusion section in the office action submitted 12/10/2020. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/12/2022